Citation Nr: 1003323	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction/decreased sex drive, to include as a result of 
exposure to herbicides. 

2.  Entitlement to service connection for brittle nails, to 
include as a result of exposure to herbicides.

3.  Entitlement to service connection for numbness of the 
bilateral toes and the bilateral fingers, to include as a 
result of exposure to herbicides.

4.  Entitlement to service connection for a skin 
condition/rash, to include as a result of exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO decision, which denied 
the aforementioned claims.

The Board notes that the March 2008 statement of the case 
(SOC) also included the issues of entitlement to service 
connection for sleeping problems and entitlement to service 
connection for displeasure of the soffix/shortness of breath, 
as a result of asbestos exposure.  The Veteran appealed these 
issues in his May 2008 VA Form 9 Appeal.  However, at the 
December 2009 videoconference hearing, the Veteran indicated 
that he wished to withdraw both of these claims.  This 
transcript is accepted as a withdrawal of the Veteran's 
substantive appeal of these issues.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993) (holding that a statement made during a 
personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  Accordingly, the Board does 
not have jurisdiction to review the appeal of these issues, 
and they are dismissed.

In December 2009, a video conference hearing was held before 
the undersigned Veterans Law Judge at the Muskogee, Oklahoma 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The Board notes that the Veteran submitted an application for 
benefits for certain children with disabilities born of 
Vietnam and certain Korea service Veterans in November 2007.  
It does not appear that this claim was ever adjudicated.  As 
such, this issue is referred back to the RO for appropriate 
consideration.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
erectile dysfunction/decreased sex drive, brittle nails, 
numbness of the bilateral toes and the bilateral fingers, and 
a skin condition/rash, to include as a result of exposure to 
herbicides.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims.

The Veteran indicated on his September 2006 claim that he has 
sought continued medical treatment for a skin rash and 
numbness of the fingers and toes at a VA hospital or medical 
center in Muskogee, Oklahoma, since 2001.  In a separate 
September 2006 statement, the Veteran indicated that has 
sought medical treatment at VA facilities in Oklahoma City, 
Oklahoma, and Muskogee, Oklahoma.  At the December 2009 
videoconference hearing, the Veteran indicated that he was 
diagnosed with erectile dysfunction by a VA doctor in 
approximately 2005 and has spoken to his VA physicians about 
his brittle nails.  He further indicated at this hearing that 
he has been receiving VA medical treatment for approximately 
8 to 9 years.     

In September 2006, the Veteran submitted copies of VA medical 
records dated in 2001, 2003, 2005, and 2006.  Also, in 
September 2006, a copy of the Veteran's VA medical records 
were printed and associated with the claims file.  However, 
the records printed by VA only document the Veteran's VA 
treatment in 2006.  Additionally, these records give no 
mention of treatment for erectile dysfunction, brittle nails, 
or numbness of the fingers and toes.   

VA has an obligation under the Veterans Claims Assistance Act 
of 2000 (VCAA) to associate all relevant records in VA's 
possession with the claims file of a Veteran.  38 C.F.R. § 
3.159 (2009).  Therefore, as the Veteran has reported 
receiving VA medical care since approximately 2000 or 2001, 
and as it is clear from the Veteran's submission of certain 
VA medical records that more VA medical records exist than 
the RO's initial development located, the Board finds that 
all issues must be remanded in order to attempt to locate any 
outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's VA medical 
records that have not already been 
associated with the claims folder.  
Particularly, any VA treatment records 
dated from 2000 or 2001 to the present 
from Oklahoma City, Oklahoma, or 
Muskogee, Oklahoma, should be located 
and associated with the claims file.  

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the March 2008 SOC.  
In the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



